El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
El apelante Alejandro Texidor fue declarado culpable por el jurado de nn delito de seducción, y el primero de los motivos que alega para que revoquemos la sentencia por él apelada y le concedamos nuevo juicio, es que habiendo admitido la corte inferior durante el juicio cierta evidencia referente a nn traje de boda que la que se dice perjudicada mandó a hacer cinco meses después de la fecha en que se alega que el ape-lante la sedujo, aunque luego la corte reconoció que tal evi-dencia no era admisible e instruyó al jurado que la borrase de su mente, sin embargo el efecto de tal evidencia se pro-dujo en los señores que le juzgaban y que sin duda ella deter-minó la declaración de su culpabilidad, ya que la prueba de preparativos de boda predispone grandemente a los jurados por el engaño que revela.
En este caso hubo evidencia suficiente de la comisión del delito, con independencia de la que erróneamente admitió el juez y eliminó después, por lo que no encontramos funda-mento para poder afirmar que la evidencia que se ordenó al jurado que borrara de sus mentes fuera la que produjo la convicción del apelante. Es cierto que mejor es, que la prueba impertinente no sea oída por los jurados, pero cuando esto ocurre, debemos suponer que los jurados cumplieron con su deber de prescindir de esa evidencia, para llegar a la decla-ración de culpabilidad, a menos que sea muy importante y presentada para influenciar al jurado. No creemos que tal evidencia sea tan importante que constituya un defecto sus-tancial para que revoquemos la sentencia por ese motivo. En otros casos en que la evidencia era más grave que en el presente, los tribunales han negado la revocación y la con-cesión de nuevo juicio. People v. Turner, 118 Cal., 324; State v. Barker, 43 Kan., 262, 23 Pac., 575, y State v. Turbeck, 29 Kan., 535.
*16El segundo motivo consignado en el alegato en apoyo del recurso es que la corte cometió error al denegar su moción de nuevo juicio basada en la falta de corroboración de la declaración de la supuesta perjudicada en cuanto a la pro-mesa de matrimonio y acto carnal.
Como no nos consta que se solicitara nuevo juicio ni que se interpusiera apelación contra la resolución que lo negó, ya que nada de esto aparece en la transcripción de los autos, podemos prescindir de la consideración de ese fundamento del recurso. El Pueblo v. Dones, 18 D. P. R., 277. Sin embargo queremos decir que del examen que liemos hecho de la exposición del caso, comprensiva de la declaración de los testigos, llegamos a la conclusión de que la corroboración existe.
En efecto Celestina Rivera declaró que Petronila Rivera vivía en su casa y que cuando el apelante empezó a visitarla, como medio año antes del hecho por que se le acusa, le pre-guntó cuanto tiempo tenía para casarse con Petronila y él le contestó que tres meses; que después de estos se le aguar-daron dos meses más y a los cinco se le llamó la atención de nuevo y dijo que el tiempo estaba malo, que no podría casarse tan pronto. Carmelo Ramos dijo que al notar en el mes de junio anterior al hecho por el que se persigue al apelante que visitaba con frecuencia su casa, donde vivía Petronila, le llamó la atención preguntándole cual era el objeto de sus visitas y le contestó que el de contraer matrimonio con Petro-nila; que cuando el día 27 de agosto del año siguiente supo por Petronila que la había deshonrado lo llamó y le dijo que le debía su honra a Petronila y que si ál día siguiente no se casaba lo denunciaría, contestándole el acusado que al otro día era prematuro pero que lo haría el lunes; que entonces le propuso el.sábado y le contestó- que vería si podía ser.
En cuanto a la corroboración del acto sexual, dada la difi-cultad de corroborarla por la propia naturaleza del acto y por haberse presentado la denuncia algunos meses después que tuvo lugar, encontramos que es bastante a ese fin la decía-*17ración del médico referente a qne Petronila' estaba' desflorada y la conducta del apelante qne al manifestarle Carmelo Eamos qne le debía la honra a Petronila y al requerirle para qne se casara enseguida no hizo neg’ación alguna y ofreció casarse algunos días después.
Aun cuando el abogado que asistió a la vista por el ape-lante adujo en ella un nuevo motivo para la revocación y pre-sentó un alegato Adicional, es innecesario que lo considere-mos ya que descansa en el error de sostener que si bien se probó el previo carácter casto de la ofendida, esa prueba no sirve para demostrar la reputación de pureza que exige la ley, cuando en verdad lo que ésta requiere que se pruebe, según la edición en inglés del Código Penal, es que sea uof previous chaste character
En vista de las consideraciones precedentes respecto a las cuestiones presentadas por el apelante, no vemos motivo para sostener el recurso, y la sentencia apelada debe ser con-firmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro. .
El Juez Asociado Sr. Hutchison no formó parte del tribunal el la vista de este caso.